Citation Nr: 1824378	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-30 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to an increased initial evaluation in excess of 10 percent for residuals, frostbite right lower extremity.

3.  Entitlement to an increased initial evaluation in excess of 10 percent for residuals, frostbite left lower extremity.


REPRESENTATION

Veteran represented by:	Collin A. Douglas, Agent


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1975 to December 1979 and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it finds that a remand is necessary to adjudicate the Veteran's claim for service connection for diabetes mellitus and to evaluate the Veteran's residuals of frostbite of the right and left lower extremities.

The Veteran's VA treatment records include a July 2012 VA diabetes mellitus examination.  The examiner noted that the Veteran had a diagnosis of diabetes mellitus, type II; and that the Veteran reported he was diagnosed with diabetes mellitus, type II in the 1990s.  The examiner noted that, at the time of the examination, the Veteran was taking an oral hypoglycemic for treatment of diabetes mellitus, type II.  The examiner offered no opinion as to the etiology of the Veteran's diabetes mellitus type II; instead merely reporting that the "Veteran states he was diagnosed by a private physician with DM type 2 since 90s and is on metformin 500 mg BID."  The Board finds that this medical examination is inadequate for adjudication purposes as it did not consider whether or not the Veteran's diabetes mellitus type II is related to active service; nor is there any indication that the Veteran's service treatment records and post-service treatment records were reviewed in connection with the examination.  Generally, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, on remand, a new VA examination and opinion addressing the Veteran's claim for service connection for diabetes mellitus, type II is needed.

With regard to the Veteran's claims for an increased initial evaluation for residuals of frostbite for his right and left lower extremities, the Board notes that the Veteran was last afforded a VA cold injury examination in July 2012.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that the examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Accordingly, the Veteran should be afforded contemporaneous VA examinations which assess the current level of his service-connected disabilities and ensure the evaluation of his residuals of cold injuries to the bilateral lower extremities will be a fully informed one.

On remand, the RO should obtain any outstanding VA treatment records, as they were last updated in August 2014.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from August 2014 to the present and associate them with the claims file.  Any and all responses, including negative responses, must be properly documented in the electronic file, as well as any notification to the Veteran as to any records deemed unavailable.

2.  Provide the Veteran an opportunity to submit any outstanding, relevant, private treatment records, relating to his claimed diabetes mellitus type II, and his service-connected residuals cold injury, bilateral lower extremities.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed diabetes mellitus, type II.  The electronic file must be reviewed by the examiner prior to examination.  All testing deemed necessary must be conducted and results reported in detail.

The examiner is asked to provide opinions as to the following:

a)  The examiner should first confirm whether the Veteran has a diagnosis of diabetes mellitus, type 2, based on laboratory testing.

b)  Is it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus, type 2, had its onset during, or is otherwise etiologically related to, his military service?

c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus, type 2, manifested within one year of his May 1991 separation from service, i.e., by May 1992, and, if so, describe the manifestations.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, (s)he must provide an explanation for the basis of that determination.

4.  Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected cold injury residuals of the right and left lower extremities.  The electronic file must be reviewed by the examiner prior to examination.  All testing deemed necessary must be conducted and results reported in detail.

If applicable, the examiner should also make a determination as to the extent and severity of any related neurologic impairment resulting from cold injury residuals of the right and left feet.

5.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing the appropriate period of time for response, return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


